HENRIOD, Justice.
Appellant was granted parole in October, 1966. In April, 1967, he was convicted and sentenced for aiding an escapee from the State Hospital. In the meantime, his parole had been revoked. He was again paroled and the next day allegedly hit his wife, breaking her jaw. He was returned to prison and his parole revoked. He petitioned this court for a writ of habeas corpus, which petition was denied because a similar petition was pending in the district court. This latter petition was denied by the district court and Mr. Folkes is here on appeal from that decision.
Appellant urges on appeal that 1) he was twice in jeopardy, — but the record does not so reflect; that 2) he was not advised of his right to counsel at hearing on parole revocation, — to which he was *123not entitled under the facts here or the laws of this state; and that 3) his parole was revoked because of a whim of the Board of Pardons, — which we deem was and is a conclusional whim of appellant— and somewhat of an unwarranted appraisal of the Board, that more than once had given him a chance for rehabilitation, when his wheel of fortune seems to have ground to a rusty halt because of his own failure to lubricate it.
CROCKETT, C. J., and CALLISTER, TUCKETT, and ELLETT, JJ., concur.